Citation Nr: 1412314	
Decision Date: 03/24/14    Archive Date: 04/02/14	

DOCKET NO.  08-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision of November 2012, the Board found that the Veteran had, in fact, submitted additional evidence sufficient to reopen his previously-denied claim for service connection for a chronic low back disability.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for a chronic low back disability on a de novo basis.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

A chronic low back disability, to include degenerative disc and/or joint disease of the lumbosacral spine, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

A chronic low back disability, to include degenerative disc and/or joint disease, was not incurred in or aggravated by active military service, nor may degenerative joint disease (osteoarthritis) of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  

VA notified the Veteran in October 2006 and April 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as various statements by the Veteran's former service colleague and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic low back disability.  In pertinent part, it is contended that the Veteran's current low back disability is the result of an injury in June 1982, at which time the Veteran was stationed at Fort Hood, Texas.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 13, 1946 (as in this case), and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a low back disability.  While it is true that, in August 1984, at the time of the Veteran's separation from service, he declined to undergo a medical examination for purposes of separation, at the time of a subsequent United States Army Reserve examination in April 1986, the Veteran denied any past history of recurrent back pain.  Significantly, a physical examination of the Veteran's spine and musculoskeletal system conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.

The Board observes that, at the time of private radiographic studies in February 2003, the Veteran's lumbar spine was described as within normal limits, with the exception of metallic (bullet) fragments in his right groin.  In point of fact, the earliest clinical indication of the presence of chronic low back pathology is revealed by private magnetic resonance imaging studies conducted in February 2005, more than 20 years following the Veteran's discharge from service, at which time there was noted the presence of mild degenerative disc disease at the level of the 5th lumbar vertebra and 1st sacral segment, with evidence of a small, non-compressive central disc protrusion.

The Board acknowledges that, following VA outpatient treatment in August 2006, a VA physician's assistant indicated that, while he could not state how old the Veteran's (old back injury) was, it "certainly could have occurred back in 1982."  However, as previously noted, there currently exists no competent evidence whatsoever that, in 1982, while in service, the Veteran voiced complaints of, or received a diagnosis or treatment for, any problems with his lower back.  Moreover, while in a statement of September 2006, the Veteran's former service colleague wrote that, following the Veteran's back injury, he "went to a field medic," and was subsequently "not required to do any lifting," by the Veteran's own admission, he did not report his inservice back injury.  Significantly, postservice records show that the Veteran spent many years working in construction, in addition to as a flooring installer and a security guard.  Moreover, other evidence is to the effect that, while incarcerated with the Florida Department of Corrections, the Veteran sustained injury to his lower back.  In fact, the Veteran himself has both admitted and described such an injury.

The Board observes that, following a VA compensation and pension examination in February 2013, which examination involved a full review of the Veteran's claims folder and medical records, the examiner offered her opinion that the Veteran's degenerative disc disease of the lumbar spine was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  This was felt to be the case given the fact that, following a thorough review of all available records, there was no objective evidence of a chronic disability of the Veteran's back related to service.  According to the examiner, the Veteran had a 20-plus year history of working in construction, and, while incarcerated in 2005, had degenerative disc disease of the lumbar spine on magnetic resonance imaging.  Significantly, there was no evidence of degenerative disc disease of the lumbar spine in 2003.  Moreover, all correspondence related to service was silent for back complaints.  According to the examiner, the Veteran himself denied any back problems while on active duty.

The Board finds the aforementioned opinion of a VA examiner highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from a chronic low back disability that is in any way related to his period of active military service.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current low back disability to an injury in service in 1982.  However, not until many years following his discharge from service did the Veteran file a claim for, or demonstrate objective clinical evidence of, a chronic low back disability.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no persuasive medical evidence suggesting a link between the Veteran's current low back pathology and his period of active military service, including an alleged in-service injury.  Significantly a post-service physical examination contained a negative history and a normal clinical evaluation of the spine.  Under the circumstances, the Veteran's claim for service connection must be denied.

The Board acknowledges the Veteran's arguments regarding the origin of his current low back disability.  However, the Board rejects those arguments to the extent that they seek to etiologically relate the Veteran's current low back pathology to an inservice injury.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current low back pathology with any incident or incidents of his period of active military service.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for a chronic low back disability is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


